DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of species Ia, IIa and IIIa, directed to claims 1-3, 8, 17 and 19-21 in the reply filed on 7/12/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 4-7, 9-16 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/12/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 8, 20 and 21 is/are rejected under 35 U.S.C. 102(a)(1 and 2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2010/011311 A1 to Dickerson et al (cited by applicant in IDS).
Regarding claim 1 and 8, Dickerson discloses a chemical marking method of a metal product comprising adding, to a melted metal product, specifically 0.99999 pure copper, lanthanide oxides and sulfides, specifically EuS, at an amount of 1 wt%, such that the EuS remains chemically stable and detectable in the copper (Dickerson, abstract, page 4 lines 23-32, page 6 line 9 – page 8 line 14).
As the Eu remains stable in the form of EuS, the Eu tracer element is present in the form of a sulfide and thus not present in the form of intermetallic species in the solidified product
Regarding the limitations “with information on the product specifications, the production origin, and other technical data,” and “setting the relative quantities of one or several of said tracer elements for each product specification or product origin desired or other information of the sort, of the melted metal product, such that each solidified metal product batch or production cycle has a predetermined and detectable tracer content composed of the tracer elements,” the resultant product of Dickerson has a predetermined and detectable amount of tracer element in the resulting product, and the specification of Dickerson provides “information on the product specifications, the production origin, and other technical data,” as such Dickerson appears to meet the instant claims.  Alternatively, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the resultant metal product of Dickerson would appear to impart the same type of information as the instantly claimed metal product because the metal product of Dickerson is manufactured in the same or substantially the same manner as the instantly claimed method.  Therefore, a rejection based alternatively on either 35 U.S.C. 102 or 35 U.S.C. 103 is eminently fair and acceptable. 
Regarding claim 2, the method of Dickerson also includes the following steps consisting of: c. solidifying the metal product; and d. chemically analyzing the metal product in order to detect and identify the tracer element(s) (Dickerson, abstract, page 4 lines 23-32, page 6 line 9 – page 8 line 14).
Regarding claim 20, the predetermined tracer content of Dickerson appear to have a unique predetermined signature for a production batch or cycle (Dickerson, abstract, page 4 lines 23-32, page 6 line 9 – page 8 line 14).
Regarding claim 21, the disclosure of Dickerson appears to indicate the geographical origin of the production site of the solidified metal product (Dickerson, abstract, page 4 lines 23-32, page 6 line 9 – page 8 line 14).
Claim(s) 1, 2, 8, 20 and 21 is/are rejected under 35 U.S.C. 102(a)(1 and 2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2005/0112360 A1 to Berger (cited by applicant in IDS).
Regarding claim 1 and 8, Berger discloses a chemical marking method of a metal product comprising adding, to a melted metal product, specifically substantially pure aluminum, metal oxides, specifically rare earth oxides, at an amount of 0.125 wt%, such that the rare earth oxides remain chemically stable and detectable in the aluminum (Berger, abstract, para [0002, 0026-0039], Examples, para [0040-0050]).
As the rare earth element remains stable in the form of rare earth oxides, the rare earth tracer element is present in the form of an oxide and thus not present in the form of intermetallic species in the solidified product
Regarding the limitations “with information on the product specifications, the production origin, and other technical data,” and “setting the relative quantities of one or several of said tracer elements for each product specification or product origin desired or other information of the sort, of the melted metal product, such that each solidified metal product batch or production cycle has a predetermined and detectable tracer content composed of the tracer elements,” the resultant product of Berger has a predetermined and detectable amount of tracer element in the resulting product, and the specification of Berger provides “information on the product specifications, the production origin, and other technical data,” as such Berger appears to meet the instant claims.  Alternatively, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the resultant metal product of Berger would appear to impart the same type of information as the instantly claimed metal product because the metal product of Berger is manufactured in the same or substantially the same manner as the instantly claimed method.  Therefore, a rejection based alternatively on either 35 U.S.C. 102 or 35 U.S.C. 103 is eminently fair and acceptable. 
Regarding claim 2, the method of Berger also includes the following steps consisting of: c. solidifying the metal product; and d. chemically analyzing the metal product in order to detect and identify the tracer element(s) (Berger, abstract, para [0002, 0026-0039], Examples, para [0040-0050]).
Regarding claim 20, the predetermined tracer content of Berger appear to have a unique predetermined signature for a production batch or cycle (Berger, abstract, para [0002, 0026-0039], Examples, para [0040-0050]).
Regarding claim 21, the disclosure of Berger appears to indicate the geographical origin of the production site of the solidified metal product (Berger, abstract, para [0002, 0026-0039], Examples, para [0040-0050]).
Claim(s) 1, 3, 8, 20 and 21 is/are rejected under 35 U.S.C. 102(a)(1 and 2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over CN 101429611 A to Wang et al (an English language machine translation has been relied upon for examination purposes
Regarding claim 1, 3 and 8, Wang discloses a chemical marking method of a metal product comprising adding, to a melted metal product, specifically a Mg-Li alloy (i.e. a Li-based alloy), Gd at an amount of 0.2 wt%, such that the Gd is detectable in the Mg-Li alloy and produces solid solution strengthening (Wang, abstract, para [0010-0012], Examples, para [0015-0023]).
As the Gd produces solid solution strengthening, the Gd tracer element is present in the form of a solid solution and thus not present in the form of intermetallic species in the solidified product
Regarding the limitations “with information on the product specifications, the production origin, and other technical data,” and “setting the relative quantities of one or several of said tracer elements for each product specification or product origin desired or other information of the sort, of the melted metal product, such that each solidified metal product batch or production cycle has a predetermined and detectable tracer content composed of the tracer elements,” the resultant product of Wang has a predetermined and detectable amount of tracer element in the resulting product, and the specification of Wang provides “information on the product specifications, the production origin, and other technical data,” as such Berger appears to meet the instant claims.  Alternatively, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the resultant metal product of Wang would appear to impart the same type of information as the instantly claimed metal product because the metal product of Wang is manufactured in the same or substantially the same manner as the instantly claimed method.  Therefore, a rejection based alternatively on either 35 U.S.C. 102 or 35 U.S.C. 103 is eminently fair and acceptable. 
Regarding claim 20, the predetermined tracer content of Wang appear to have a unique predetermined signature for a production batch or cycle (Wang, abstract, para [0010-0012], Examples, para [0015-0023]).
Regarding claim 21, the disclosure of Wang appears to indicate the geographical origin of the production site of the solidified metal product (Wang, applicants, abstract, para [0010-0012], Examples, para [0015-0023]).
Claim Rejections - 35 USC § 103
Claim(s) 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2010/011311 A1 to Dickerson et al (cited by applicant in IDS) as applied to claims 1, 2, 8, 20 and 21 above, and further in view of “Inductively Coupled Plasma Atomic Emission Spectroscopy” by Faires.
Regarding claim 17, Dickerson discloses chemically analyzing the metal product in order to detect and identify the tracer element (Dickerson, abstract, page 4 lines 23-32, page 6 line 9 – page 8 line 14).  Dickerson does not explicitly disclose that chemically analyzing the metal product is performed by plasma optical omission spectrometry induced by inductive coupling.
Faires discloses that inductively coupled plasma atomic emission spectroscopy is a means for chemical analysis that enables determination of trace, minor, and major components in a single analysis; detection limits in the parts per billion range for most elements; precision and accuracy on the order of 1%; and relative freedom from chemical interferences (Faires, page 33, “Analytical Characteristics”).
Regarding claim 17, it would have been obvious to one of ordinary skill in the art at the time the invention was made to chemically analyze the product of Dickerson by means of inductively coupled plasma atomic emission spectroscopy as suggested by Faires.  The motivation for doing so is that inductively coupled plasma atomic emission spectroscopy is a means for chemical analysis that enables determination of trace, minor, and major components in a single analysis; detection limits in the parts per billion range for most elements; precision and accuracy on the order of 1%; and relative freedom from chemical interferences (Faires, page 33, “Analytical Characteristics”).
Regarding claim 19, Faires discloses that the sample to be analyzed by inductively coupled plasma atomic emission spectroscopy must be prepared as a solution (Faires, page 34, “Analytical Procedure”) i.e. inductively coupled plasma atomic emission spectroscopy is performed after dissolving a metal sample in a given lixiviation solvent.
Claim(s) 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0112360 A1 to Berger (cited by applicant in IDS) as applied to claims 1, 2, 8, 20 and 21 above, and further in view of “Inductively Coupled Plasma Atomic Emission Spectroscopy” by Faires.
Regarding claim 17, Berger discloses chemically analyzing the metal product in order to detect and identify the tracer element (Berger, abstract, para [0002, 0026-0039], Examples, para [0040-0050]).  Berger does not explicitly disclose that chemically analyzing the metal product is performed by plasma optical omission spectrometry induced by inductive coupling.
Faires discloses that inductively coupled plasma atomic emission spectroscopy is a means for chemical analysis that enables determination of trace, minor, and major components in a single analysis; detection limits in the parts per billion range for most elements; precision and accuracy on the order of 1%; and relative freedom from chemical interferences (Faires, page 33, “Analytical Characteristics”).
Regarding claim 17, it would have been obvious to one of ordinary skill in the art at the time the invention was made to chemically analyze the product of Berger by means of inductively coupled plasma atomic emission spectroscopy as suggested by Faires.  The motivation for doing so is that inductively coupled plasma atomic emission spectroscopy is a means for chemical analysis that enables determination of trace, minor, and major components in a single analysis; detection limits in the parts per billion range for most elements; precision and accuracy on the order of 1%; and relative freedom from chemical interferences (Faires, page 33, “Analytical Characteristics”).
Regarding claim 19, Faires discloses that the sample to be analyzed by inductively coupled plasma atomic emission spectroscopy must be prepared as a solution (Faires, page 34, “Analytical Procedure”) i.e. inductively coupled plasma atomic emission spectroscopy is performed after dissolving a metal sample in a given lixiviation solvent.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D WALCK/               Primary Examiner, Art Unit 1738